Citation Nr: 1435069	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran was a member of the United States Marine Corps (USMC) from 1995 to 2003.  He served on active duty for training (ACDUTRA) from December 1995 to April 1996, and from July 8, 2000 to July 22, 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this case for additional development in March 2012.

The Board has reviewed the physical and Veteran Benefits Management System (VBMS) and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  The record contains evidence that suggests the Veteran injured his lower back prior to enlistment in the USMC; however, the record lacks an adequate opinion regarding whether the Veteran had a preexisting low back disability that was aggravated beyond its natural progression during a qualifying period of active duty for training.  Further, the record lacks evidence verifying the Veteran's periods of active duty for training in 1999 and 2000.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate).

Accordingly, the case is REMANDED for the following action:

1. First, make efforts to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) while in the USMC Reserve, specifically during the years 1999 and 2000.

2. Second, make attempts to obtain Worker's Compensation records regarding the Veteran's 1992 low back injury.  See April 2012 Representative's Letter (identifying workplace as Little Caesar's and insurance company as Highland Insurance Company in Houston, TX).

3. IF additional evidence is obtained, solicit an addendum opinion from the September 2012 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any current residuals of a July 2000 low back injury, including any lumbar strain, present since the Veteran's April 2008 claim.  Provide the examiner with the claims file, including a copy of this REMAND, any verified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) dates, and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and respond to the following:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current residuals of a July 2000 low back injury, including any lumbar strain, present since the Veteran's April 2008 claim comprise a disease or injury incurred during a confirmed period of ACDUTRA, or an injury incurred during a confirmed period of INACDUTRA;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current low back disability or residual of a July 2000 low back injury, including any lumbar strain, present since the Veteran's April 2008 claim comprise a preexisting disease or injury that was aggravated by (i.e., permanently worsened beyond the natural progression) by or during a confirmed period of ACDUTRA, or a preexisting injury that was aggravated by or during a confirmed period of INACDUTRA.  

If aggravation is found, the examiner MUST provide the basis for the finding that a low back disability preexisted service, specifically address the baseline severity of the disability before it was aggravated by service, and identify any supporting clinical records.

The examiner MUST consider the Veteran's report in October 2006 and October 2007 Texas Department of Criminal Justice (TDCJ) treatment records and an April 2012 letter of having had low back pain since a 1992 injury at work; February 1999 report in his service treatment records (STRs) that he suffered a mild herniated disc during the prior 12 months (but see August 2008 Texas Tech University Health Sciences Center MRI, which found no evidence of a herniated disc); his July, August, and October 2000 reports in STRs of low back pain radiating to the left knee, diagnosed as acute lumbar strain and sciatica symptoms; his November 2001 report in STRs of having complete function with no limitations and having had no symptoms since concluding physical therapy; his reports in a December 2011 STR of having no current symptoms or disability, but having had back pain since a fall in 1999; in July 2006 Texas Department of Criminal Justice (TDCJ) treatment records of chronic low back pain after recent injury while working in the Boxed Beef; his reports in January, March, and April 2008 TDCJ treatment records of low back pain radiating to the left leg, diagnosed as scoliosis and low back strain and sprain.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

